

116 HRES 134 IH: Honoring the life of Chief Petty Officer Shannon M. Kent.
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 134IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Delgado (for himself, Ms. Stefanik, and Mr. Budd) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the life of Chief Petty Officer Shannon M. Kent.
	
 Whereas Chief Petty Officer Shannon M. Kent was born in Pine Plains, New York, to Stephen and Mary Smith;
 Whereas Chief Petty Officer Kent enlisted in the United States Navy on December 11, 2003, after graduating with honors from Stissing Mountain High School, New York;
 Whereas Chief Petty Officer Kent, a 2005 graduate of the Defense Language Institute, was fluent in five languages and six dialects of Arabic;
 Whereas Chief Petty Officer Kent quickly rose through the ranks and served as a member of the Cryptologic Warfare Unit of the Navy, stationed at Fort Meade, Maryland;
 Whereas Chief Petty Officer Kent deployed with the Navy SEALs to Iraq three times from 2007 to 2011 and to Afghanistan in 2012;
 Whereas Chief Petty Officer Kent was diagnosed with and survived thyroid cancer in 2016; Whereas Chief Petty Officer Kent was deemed cancer free by her doctors and cleared for all physical activity;
 Whereas, in March 2018, Chief Petty Officer Kent was selected to participate in a special officer program to earn a Ph.D. in clinical psychology at the Uniformed Services University of the Health Sciences;
 Whereas Chief Petty Officer Kent was disqualified, having not met the physical standards established under Department of Defense Instruction 6130.03, from seeking the commission as an officer in the Armed Forces required to participate in the special program because of her history of thyroid cancer;
 Whereas Chief Petty Officer Kent appealed to the Department of the Navy to establish a standardized waiver process for members of the Armed Forces who meet retention and deployment standards but fail to meet the heightened accession standards regarding the physical fitness of such members;
 Whereas Chief Petty Officer Kent received an outstanding rating on her Physical Readiness Test in May 2018, deeming her medically fit to serve in a combat zone while she remained medically unfit to pursue a Ph.D.;
 Whereas Chief Petty Officer Kent, having been denied a waiver and an appeal from the Department of the Navy to seek a commission as an officer in the Armed Forces, deployed to Syria in November 2018;
 Whereas, on January 16, 2019, at 35 years of age, Chief Petty Officer Kent was killed in a suicide bombing in Manbij, Syria, while supporting Joint Task Force–Operation Inherent Resolve;
 Whereas Chief Petty Officer Kent served in five combat tours in the Middle East, including Afghanistan, Iraq, and finally Syria;
 Whereas Chief Petty Officer Kent was the recipient of the Bronze Star, the Purple Heart, two Joint Service Commendation Medals, the Navy and Marine Corps Commendation Medal, the Army Commendation Medal, and the Joint Service Achievement Medal, among other decorations and awards; and
 Whereas Chief Petty Officer Kent is survived by her husband and two children: Now, therefore, be it  That the House of Representatives—
 (1)honors the life of Chief Petty Officer Shannon M. Kent; (2)recognizes the meritorious service of Chief Petty Officer Kent to the United States in combat operations in Afghanistan, Iraq, and Syria;
 (3)expresses condolences to the family of Chief Petty Officer Kent on her passing; and (4)urges the Department of the Navy and the Department of Defense to continue to review and engage with Congress regarding the effect of chapter 15 of the Manual of the Medical Department of the Navy and Department of Defense Instruction 6130.03 on members of the Armed Forces who meet retention and deployment standards but fail to meet accession standards.
			